 
 
 
Exhibit 10.37            
 
AMENDMENT
TO THE
POSTRETIREMENT LIFE INSURANCE PLAN OF
THE PACIFIC GAS AND ELECTRIC COMPANY




A.
Adoption and effective date of amendment.  This Amendment to the Postretirement
Life Insurance Plan of the Pacific Gas and Electric Company (the “Plan”) is
adopted by Pacific Gas and Electric Company to reflect changes to the timing for
payment to certain categories of employees, and to correct typographical errors,
as described below.



B.
Supersession of inconsistent provisions.  This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.



1.  
Section 1.14 of the Plan is amended to include individuals who are paid on a
bi-weekly basis, to read as follows:



Weekly-Paid Non-Bargaining Unit Employee shall mean an employee of the COMPANY
or a PARITICIPATING EMPLOYER, who is paid on a weekly or bi-weekly basis and is
not a member of a collective bargaining unit.


2.  
The introductory paragraph is amended to clarify that the effective date for
amendments relating to benefits provided to weekly paid non-bargaining unit
employees was January 1, 2012.

 
 




Dated:  February 6, 2015


/s/ JOHN R. SIMON                      
JOHN R. SIMON
Senior Vice President – Human Resources
Pacific Gas and Electric Company



 
 

--------------------------------------------------------------------------------

 
